Title: Notes on Gallatin’s Opinion on the Edward Stevens Claim, 9 April 1804
From: Jefferson, Thomas
To: 


          
            9 Apr. 1804 or after
          
          Dr. Stevens’s case. Heads of mr Gallatin’s observations.
          he was appd Feb. Mar. 1799. Consul. genl. at the isld. of St. Domingo with approbn of the Senate.
          the fees & emolumts. of Consuls being fixed by law, no other permanent compensn, either as salary or reimbursemt of houshold expences can, in that capacity, be allowed him
          but he was also invested with other extraordy. powers, not Consular, & claims a promise of reimbursement on that acct. amounting to 27,325. D. to wit
          
            
              1. 
              Houshold expences @ 7,200. D. a year 
              16,600 
            
            
              2.
              Secretary @ 800. D.
              1,600 
            
            
              3.
              passage to & from the isld.
              1,200.
            
            
              4.
              travelling expences on public business
              950.
            
            
              5.
              Hire of dispatch vessels
              4,850.
            
            
              6.
              advance to a Capt Minor to recover his vessel
              2,050 
            
            
              7.
              to American seamen in distress
                75 
            
            
              
              
              27,325.
            
          
          so much of the 6th. article as are for law expences, & the 7th. article are allowable by law in his Consulr acct.
          
          as to the 5th. art. it is extraordinary that no demand was made at the time of the Depmt of State. no rects. produced. they were pd by drafts on the houses of Crammond, & of Yard, in moieties. why not on Dep. State. why was no reimbursemt asked of Depmt of State by Yard, who was the Agt of Stevens with that depmt. has Dr. Stevens’s correspondce at the time notified this? did the vessels come & return in ballast?
          the 4th. item, if vouched, is admissible.
          the lst. 2d. & 3d. are the principal, and give rise to the following questions
          I. as to the legality of the mission, and paiment for it.
          II. as to the evidence that the government has engaged to allow the claim.
          III. as to the proof produced that the expences were incurred.
          I. Stevens was authorised to cooperate with Maitland in a convention with the actual govmt. St. Doming and to remain in the isld as a Ministerial agent to carry it into effect, and act betw. the govmts
          
            
              
              he remained as Agent for both the American & British govmts.
            
            
              
              his claim is brought forward on the ground that he was a ministerial or diplomatic agent.
            
            
              
              to that character the approbn of the Senate is required by the consititution.
            
            
              
              foreign agents may be appd. by Presidt. & Senate, undr constn, witht limitn of number, grade, or salary, (except where a law has limited the salary)  & without previous establmt of the office by a law.
            
            
              
              so the expences incident to foreign missions, may be pd out of the approprn for forn intercourse. e.g. transmission of dispatches, of treaties, ratificns.
            
            
              
              but neither a treaty can be made, nor a ministerial agent appd. however disguisd, but with Senate otherwise the constn might be evaded, & a system of secret or double diplomacy establd. unknown to it.
            
            
              
              Approprns authorise paimts. but for purposes previously authorised by some law or by the constn, or by some particular mode of expression in the appropriation itself.
            
            
              
              thus approprns for pay subsistence, & contingencies of army, do not authorize raising an additional regimt.
            
            
              
              the law fixing compensn of clerks, having fixed those of Navy accountt. at 6,900. D  & the general approprian law having only appropriated a larger sum, additional compensns were disallowed: & a subseqt law provided for it 
            
            
              
              which proves that an approprn law, unless specially worded for it, doesnt authorise an expnce othwise unauthorised but at all events does not cover expences incident to an appmt, unauthorisd by law, & contrary to the constn.
            
            
              
              the foreign intercourse law of Mar. 19. 98. is that which was in force when Stevens was appointed.
            
            
              
              Pickering then supposed (accdg to Yard) that the contingent fund of 20,000. D. was to furnish the money. his opn inferrd hence, viz that intercourse with the govmt de facto of a colony, not authorised by the sovereign, not within legl. approprn for forn. intercourse.
            
            
              
              a rejection of his claim on this ground would  not affect other cases, as a precedent.
            
            
              
              these cases.
              Leonard’s not paiable out of foreign fund, but paid out of specific approprn for printg. & transmittg. stock
            
            
              
              
              Dawson, not an agent, but only a messenger. this expence incident to an authorised object.
            
            
              
              
              Davis a Consul, a case of vacancy which the Exve might fill per se, vel per alium, se. by Morris. 
            
            
              
              
              but Eaton’s salary must cease when Davis’s commences, & Davis’s when Russell’s commences. this is the case of all officers whose salaries are fixed by law.
            
            
              
              
              outfits to Barbary Consuls, & forn. ministers, & expences beyond Outfit doubted, but tht is nt. Stevens’ case.
            
            
              
              
              Expences of forn. ministers going from one mission to another allowable if not exceeding an outfit. e.g. Monroe might be allowed 9 M. D. for outfit to France, 9. M. to England. 9 M. to Spain. but the practice has been to allow half an outfit, after the 1st.
            
            
              
              
              Morris’s was a diplomatic appmt. an early case, & not legal.
            
          
           
          II. as to evidence of an engagement by the govmt to allow expenses.
          
            
              
               no trace of it in the department of state.
            
            
              
               the then Secretary of state docs not recollect it.
            
            
              
               no applicn made by Stevens or Yard till Feb. 1801. when known tht admin was changed.
            
            
            
              
               no allusion to such an agreemt. in the lengthy correspdce of Stevens with depmt of state.
            
            
              
               the vessel carryg him to St. Domingo, was permd. to take cargo there agt law, & considd. as an equivalt. for some services. what?
            
            
               
               Dr. Stevens had views of great mercantile advges from his station & the times. he actually availed himself of it. these sfft. to a mercht. connectd with powerful houses, to acccept witht any emoluments but Consular
            
            
              
               Yard’s evidence the only proof of agreement. the partner of Stevens. perhaps interested in bearg his houshold exp.
            
            
              
               where compensn fixed by written contract, no evidence of a verbal contract, different from that, admissible. the compensn to a Consul is fixed by law: the acceptance is the party’s agreement to that.
            
            
              
               the Exve officers have never admitted such evdce. the record of the depmt is the only evdce admitted. not even ex-secry. otherwise a system of favoritism might be establd. & no one responsible. who wd be responsble in the prest case?
            
            
              
               the Legislature the proper Court of Equity to supply defective evidence.
            
          
          III. Vouchers. those generally required are not produced.
          
            
              
               the act of May 10. 1800. specifies the case in which a certificate shall be recd for a voucher. consequently excludes other case
            
            
              
               the Secy. of state may give a quantum meruit, or reasonable allowance, in lieu of expences unsusceptible of proof.
            
          
          
        